DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 04/24/2020.
Claims 1-21 presented for examination.
Examiner Note: Claim 15 recites “A computer readable storage medium”. Applicant specification par [0080] states: “In various instances, the memory may be referred to as a computer-readable storage medium. The computer- readable storage medium is a non-transitory device capable of storing information, and is distinguishable from computer-readable transmission media such as electronic transitory signals capable of carrying information from one location to another. Computer-readable medium as described herein may generally refer to a computer-readable storage medium or computer-readable transmission medium.” In light of applicant specification, the “computer readable storage medium” is tangible. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cross section" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "numerical coordinates" in line 5.  It is unclear whether it is referring to the previous “numerical coordinates” of claim 1. If so, then the limitation should be amended as “the numerical coordinates”. Similar rejection applied to claims 9 and 16.
Claim 2 recites the limitation "the arbitrary shape" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Similar rejection applied to claims 9 and 16.
Claim 8 recites the limitation "the cross section" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cross section" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent 
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:

a memory configured to store computer-readable program code; and 
processing circuitry configured to access the memory, and execute the computer- readable program code to cause the apparatus to at least: 
define and thereby produce a first definition of the cross section; 
access template cross sections of various shapes, the template cross sections having respective second definitions of the template cross sections; 
perform a comparison of the first definition of the cross section and the respective second definitions of the template cross sections; 
identify a matching one of the template cross sections based on the comparison, the matching one of the template cross sections further having respective locations from which the matching one of the template cross sections is dimensioned; 
apply the respective locations to the cross section; and 
dimension the cross section from the respective locations, 
wherein the cross section and template cross sections are vector graphics, and each of the first definition and the second definitions includes an array of elements for paths of a respective one of the vector graphics, including elements for successive pairs of adjacent straight paths in an order in which the paths are connected, each element indicating for a respective one of the successive pairs, whether numerical coordinates of a second endpoint of a second straight path are decreasing or increasing with respect to the numerical coordinates of a first endpoint of a first straight path.

The limitation of “define and thereby produce a first definition of the cross section” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).

The limitation of “access template cross sections of various shapes, the template cross sections having respective second definitions of the template cross sections” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).
The limitation of “perform a comparison of the first definition of the cross section and the respective second definitions of the template cross sections” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “perform a comparison” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of “identify a matching one of the template cross sections based on the comparison, the matching one of the template cross sections further having respective locations from which the matching one of the template cross sections is dimensioned” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). 

The limitation of “apply the respective locations to the cross section” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “dimension the cross section from the respective locations” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

The limitation of “wherein the cross section and template cross sections are vector graphics, and each of the first definition and the second definitions includes an array of elements for paths of a respective one of the vector graphics, including elements for successive pairs of adjacent straight paths in an order in which the paths are connected, each element indicating for a respective one of the successive pairs, whether numerical coordinates of a second endpoint of a second straight path are decreasing or increasing with respect to the numerical coordinates of a first endpoint of a first straight path” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

Under step 2A prong two, this judicial exception is not integrated into practical application because there is no any additional elements. 

Further, claim 1 recites “memory” and “processing circuitry”. The “memory” and “processing circuitry” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).

If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of structural product, but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to structural product beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).

Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 1, wherein the cross section is a vector graphic of the vector graphics, and the apparatus caused to define and thereby produce the first definition of the cross section includes the apparatus caused to at least: create the vector graphic of the cross section in a two-dimensional (2D) space in which points are specified by numerical coordinates;  -26-AttyDktNo: B86918 10170US.1 (0256.7)18-4024-US-NP disassemble the vector graphic of the cross section into paths that represent an outline of the arbitrary shape of the cross section, each path a straight path or a curved path having respective endpoints; arrange the paths in the order in which the paths are connected in the vector graphic to form the outline of the arbitrary shape of the cross section; generate the array of elements for the paths, including the elements for successive pairs of adjacent straight paths in the order in which the paths are connected and thereby arranged, each element indicating for the respective one of the successive pairs, including the 

With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 1, wherein a template cross section of the template cross sections has a second definition of the respective second definitions, and the apparatus caused to perform the comparison includes for the first definition of the cross section and the second definition of the template cross section, the apparatus caused to at least: perform a comparison of the first definition of the cross section and the second definition of the template cross section; and responsive to a failure to match the first definition and the second definition based thereon, identify angles between straight paths in the cross section and the template cross section; and perform an iterative comparison of the first definition of the cross section and respective third definitions of rotated versions of the template cross section based on the angles, wherein the iterative comparison is performed until a matching one of the rotated versions of the template cross section is identified, or the first definition fails to match any of the respective third definitions of rotated versions of the template cross section, alone or in combination, under its broadest reasonable interpretation, 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 3, wherein the template cross section is a vector graphic of the vector graphics, and the iterative comparison includes for an iteration, the apparatus caused to at least: rotate the vector graphic of the template cross section by an angle of the angles and thereby produce a rotated version of the template cross section; define and thereby produce a third definition of the rotated version of the cross section; and perform a comparison of the first definition of the cross section and the third second definition of the rotated version of the template cross section, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 1, wherein the cross section is a vector graphic of the vector graphics, and the first definition of the cross section is produced from the vector graphic, wherein the cross section defines a hole through the structural product that is parallel with a cutting plane that contains the cross section, and the processing circuitry is configured to execute the computer-readable program code to cause the 

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 5, wherein the hole is represented in the cross section by parallel straight paths in the vector graphic, and the apparatus caused to close the hole in the vector graphic includes the apparatus caused to at least: join the parallel straight paths in the vector graphic with additional straight paths that are parallel with one another, and that are perpendicular to the parallel straight paths; and remove the parallel straight paths from the vector graphic, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The apparatus of claim 1, wherein the processing circuitry is configured to execute the computer-readable program code to cause the apparatus to further create the cross section from a solid model of the structural product in computer-aided design (CAD) software, -28-AttyDktNo: B86918 10170US.1 (0256.7)18-4024-US-NP wherein the respective locations are applied to vector graphic of 

With respect to claim 8-21, similar analysis as claims 1-7 applied.

Allowable Subject Matter
Claims 1-21 are allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:
Arai et al (US Publication No. 2003/0120375 A1) teaches a plurality of surfaces are extracted from the solid body, and then the tool leading-edge position vector and the tool main axis direction vector are created for each surface using multi-axis Cam par [0007], creating a work shape and a finishing shape using CAD to create a tool path with multi axis CAM can reduce the rest of cutting in the work shape and the finishing shape and increase the cutting feed rate par [0008], creating the first and second tool path data, N-stage (N is a natural number) third tool path data indicating the position and the direction of the tool for cutting the work, each of the N-stage third tool path data being data on a tool path between the first tool path and the second tool path par [0010], the data on the first tool path is composed of two vectors in the coordinate system in which a surface shape is defined: a tool leading-edge position vector (hereinafter simply called a position vector)Vp that indicates the position of a tool and a tool main-axis direction vector (hereinafter simply called a direction vector )Vd that indicates the direction of the tool, the first tool path is calculated for a cutting path direction to 
Hanna et al (US Patent No. 8,983,646 B1) teaches vector graphic that may represent a 2D graphic such as, but not limited to, a line drawing may be loaded into a digital computing device, a vector graphic typically has number of endpoints joined by vector segments and may be represented mathematically as an approximation of an open ended curve having no width, the digital computing device may be running a software module that may automatically convert such a vector graphic into triangulated mesh in a form (See: Col. 1 line 61 through Col. 2 line 3).
Yomdin et al (US Publication No. 2004/0174361 A1) teaches the central line is represented by a second or third order spline curve, each cross-section is represented by one of a number of model shape types, each characterized by a small number of parameters , the model shape types include parabolic, elliptic and circular curves, other curves may be used, cross sections are stored at predefined points (referred to as “cross-section control points”) on the central line, and interpolated between these control points par [0109], cross-sections are optionally specified at the cross section control points along each poly-link, including their end point, the cross-section control points optionally coincide with the vertices of the P-curves, representing the poly-link par [0121].

“access template cross sections of various shapes, the template cross sections having respective second definitions of the template cross sections; perform a comparison of the first definition of the cross section and the respective second definitions of the template cross sections; identify a matching one of the template cross sections based on the comparison, the matching one of the template cross sections further having respective locations from which the matching one of the template cross sections is dimensioned; apply the respective locations to the cross section” as recited in claim 1,
“accessing template cross sections of various shapes, the template cross sections having respective second definitions of the template cross sections; performing a comparison of the first definition of the cross section and the respective second definitions of the template cross sections; identifying a matching one of the template cross sections based on the comparison, the matching one of the template cross sections further having respective locations from which the matching one of the template cross sections is dimensioned; applying the respective locations to the cross section” as recited in claim 8,
“access template cross sections of various shapes, the template cross sections having respective second definitions of the template cross sections; perform a comparison of the first definition of the cross section and the respective second definitions of the template cross sections; identify a matching one of the template cross sections based on the comparison, the matching one of the template cross sections further having respective locations from which the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner




/KIBROM K GEBRESILASSIE/             Primary Examiner, Art Unit 2148                                                                                                                                                                                           		01/10/2022